Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contacts: Ray Davis Ron Farnsworth President/CEO EVP/Chief Financial Officer Umpqua Holdings Corporation Umpqua Holdings Corporation 503-727-4101 503-727-4108 raydavis@umpquabank.com ronfarnsworth@umpquabank.com UMPQUA HOLDINGS REPORTS FOURTH QUARTER & FULL YEAR 2008 RESULTS Total 2008 net earnings to common shareholders of $49.4 million, or $0.82 per diluted share Q4 2008 net earnings to common shareholders of $2.2 million, or $0.04 per diluted share Non-performing assets ended quarter at 1.88% of total assets Total regulatory risk based capital of 14.61%, up from 10.89% a year ago Tangible common equity ratio of 6.72%, up from 6.27% a year ago PORTLAND, Ore.  January 29, 2009  Umpqua Holdings Corporation (NASDAQ: UMPQ), parent company of Umpqua Bank and Strand, Atkinson, Williams & York, Inc., today announced fourth quarter 2008 net earnings applicable to common shareholders of $2.2 million, or $0.04 per diluted share, compared to $9.5 million, or $0.16 per diluted share, for the fourth quarter of 2007. For the full year 2008, the Company reported net earnings applicable to common shareholders of $49.4 million, or $0.82 per diluted share, compared to $63.3 million, or $1.05 per diluted share a year ago. Significant financial statement items for the fourth quarter of 2008 include: Provision for loan losses of $32.0 million, a reduction of 10% from the third quarter of 2008; Total net charge-offs of $30.0 million, or 1.94% of average loans on an annualized basis; The allowance for credit losses ended the year at 1.58% of total loans, up from 1.42% a year ago; Non-performing assets ended the quarter at 1.88% of total assets. Non-performing loans ended the quarter at 2.18% of total loans; Loans past due 30-89 days ended the year at $59.1 million, a decrease of 18% from September 30, 2008; Deposits increased $95.3 million during the quarter, an increase of 1%; Mortgage banking revenue includes a $3.0 million decline in the value of the mortgage servicing rights (MSR) asset; A gain on the fair value of junior subordinated debentures of $8.8 million was recognized; A loss on other real estate owned of $2.7 million was recognized; The VISA litigation accrual of $2.1 million from the third quarter was reversed; Net interest margin, on a tax equivalent basis, decreased 10 basis points during the quarter to 4.02%. Excluding reversals of interest on loans of $2.1 million, or 11 basis points, the net interest margin would have increased 1 basis point during the quarter; The cost of interest bearing deposits for the fourth quarter was 2.15%, a decrease of 17 basis points from the third quarter, and Issued $214.2 million in preferred stock to the U.S. Treasury, developing several new loan programs to stimulate economic activity in our markets. Umpqua Holdings Corporation Announces Fourth Quarter 2008 Results January 29, 2009 Page 2 of 19 "Although weve been immersed in this recession for the last year and a half, I am pleased to report that Umpqua's capital position and total liquidity remain strong, and our credit quality numbers, considering the state of the economy are very good," said Ray Davis, president and CEO of Umpqua Holdings Corporation. "With a total risk based capital ratio in excess of 14.6%, tangible common equity above 6.7%, liquidity in excess of $1.6 billion, and our non-performing assets still under 1.9% at year end, we remain confident that Umpqua will bounce back strong once economic conditions stabilize." Operating earnings exclude merger related expense, net of tax, and goodwill impairment. The Company had no merger related expense in 2008. The following is a comparison of net earnings applicable to common shareholders to operating earnings for all periods presented: Quarter ended: Sequential Year over Quarter Year (Dollars in thousands, except per share data) 12/31/08 9/30/08 12/31/07 % Change % Change Net earnings applicable to common shareholders $2,210 $12,387 $9,516 (82)% (77)% Add back: Merger expense (net of tax) & goodwill impairment 71 nm 1,283% Operating Earnings $3,192 $12,387 $9,587 (74)% (67)% Earnings per diluted share: Net earnings applicable to common shareholders $0.04 $0.20 $0.16 (80)% (75)% Operating Earnings $0.05 $0.20 $0.16 (75)% (69)% Year ended: Year over Year (Dollars in thousands, except per share data) 12/31/08 12/31/07 % Change Net earnings applicable to common shareholders $49,424 $63,268 (22)% Add back: Merger expense (net of tax) & goodwill impairment (51)% Operating Earnings $50,406 $65,259 (23)% Earnings per diluted share: Net earnings applicable to common shareholders $0.82 $1.05 (22)% Operating Earnings $0.83 $1.08 (23)% nm not meaningful Credit quality Non-performing assets were $161.3 million, or 1.88% of total assets, as of December 31, 2008, compared to $138.1 million, or 1.66% of total assets as of September 30, 2008. Of this amount, $5.5 million represented loans past due greater than 90 days and still accruing interest, $127.9 million represented non-accrual loans, and $27.9 million was other real estate owned. Approximately 70% of non-performing assets are from the residential development loan segment of the portfolio. Total net charge-offs were $30.0 million in the fourth quarter of 2008, which represented 1.94% of average loans on an annualized basis. Prior to the second quarter of 2008, the Company recognized the charge-off of an impairment reserve when the loan was resolved, sold, or foreclosed/transferred to other real estate owned. Starting in the second quarter of 2008, the Company accelerated the charge-off of the impairment reserve to the period when it arises for collateral dependent loans. Therefore, the non-accrual loans of $127.9 million as Umpqua Holdings Corporation Announces Fourth Quarter 2008 Results January 29, 2009 Page 3 of 19 of December 31, 2008 have already been written-down to their estimated net realizable value, based on disposition value, and are expected to be resolved over the coming quarters with no additional material loss. The provision for loan losses for the fourth quarter of 2008 was $32.0 million, which was $2.0 million above the net charge-off level for the quarter. This difference represents a reserve build, increasing the allowance for credit losses from 1.54% of total loans as of September 30, 2008 to 1.58% of total loans as of December 31, 2008. Approximately $8.6 million, or 9%, of the allowance for credit losses was not allocated to specific loans, and represents an increase in the reserve during uncertain economic times. For the past seven quarters, the Company has been aggressively resolving problems arising from the current economic downturn. The following is a recap of the Companys credit quality trends since the start of 2007, noting the accelerated charge off of impairment reserves discussed above was implemented in the second quarter of 2008: Credit quality trends (Dollars in thousands) Ending Change in ratio of Provision Net specific Allowance non-performing for charge-offs impairment for credit loss 30-89 days assets to loan loss (recoveries) reserve to loans % past due % total assets Q1 2007 $83 $(90) $857 1.14% 0.17% 0.06% Q2 2007 31 1.17% 0.56% 0.41% Q3 2007 1.47% 0.99% 0.37% Q4 2007 1.42% 0.64% 0.22% Q1 2008 1.45% 1.13% (0.12)% Q2 2008 1.22% 0.31% 0.19% Q3 2008 1.54% 1.16% 0.41% Q4 2008 1.58% 0.96% 0.22% Total $149,408 $118,711 As presented in the table above, the cumulative loss rate since the beginning of 2007 was $118.7 million, or 2.21%, of beginning loans as calculated in the table below: Cumulative loss rate (Dollars in thousands) Cumulative net charge-offs  2007 & 2008 $118,711 Gross loan balance, December 31, 2006 $5,361,862 Cumulative charge-off rate  2007 & 2008 2.21% Total construction loans decreased 23% from December 31, 2007. Within the construction loan portfolio, the residential development loan segment is $384 million, or 6% of the total loan portfolio. This segment has decreased $290 million, or 43%, from December 31, 2007. Oregon/Washington residential development loans total $227 million, a decrease of 42% from a year ago. California residential development loans total $157 million, a decrease of 44% from a year ago. Umpqua Holdings Corporation Announces Fourth Quarter 2008 Results January 29, 2009 Page 4 of 19 The following is a geographic distribution of the residential development portfolio as of December 31, 2008: Residential development loans (Dollars in thousands) Non- Accruing % change accrual loans Balance Balance Balance from loans balance 12/31/07 9/30/08 12/31/08 12/31/07 12/31/08 12/31/08 Northwest Oregon $237,780 $152,686 $134,506 (43)% $18,720 $115,786 Central Oregon (46)% Southern Oregon (33)% Washington (39)% Greater Sacramento (35)% Northern California (59)% Total $674,205 $455,317 $384,159 (43)% $87,212 $296,947 % of total loan portfolio 11% 7% 6% 5% Quarter change $ $(90,167) $(46,348) $(71,158) Quarter change % (12)% (9)% (16)% The remaining $525 million in construction loans are commercial construction projects. These commercial construction loans are uniquely different from the residential development loans and are performing with only $0.6 million in loans past due 30-89 days. Total non-performing assets related to commercial construction loans were $17.8 million at December 31, 2008. All non-accrual loans were written down to their net realizable values at year end. Net interest margin The Company reported a tax equivalent net interest margin of 4.02% for the fourth quarter of 2008, compared to 4.12% for the third quarter of 2008, and 4.00% for the third quarter of 2007. The decrease in net interest margin from the third quarter of 2008 resulted primarily from interest reversals on loans of $2.1 million, or 11 basis points. The cost of interest bearing deposits was 17 basis points lower than the third quarter of 2008. Mortgage servicing rights Mortgage interest rates decreased significantly late in the fourth quarter of 2008, resulting in the Company recognizing a $3.0 million decline in value of the MSR asset based on higher go-forward refinancing expectations. On December 31, 2008, the MSR asset was valued at 0.86% of the total serviced loan portfolio. Loss on investment securities During the fourth quarter of 2008, the Company recognized a net loss of $0.1 million on investment securities. This represented an other than temporary impairment charge related to non-agency mortgage-backed securities in the held to maturity classification of $1.6 million, offset by gains on sale of investments of $1.5 million. During the third quarter of 2008, the Company reclassified the non-agency mortgage-backed security portfolio from investment securities available for sale to investment securities held to maturity. At December 31, 2008, the non-agency mortgage backed security portfolio totaled $11.3 million, or 0.9% of the total investment portfolio. Umpqua Holdings Corporation Announces Fourth Quarter 2008 Results January 29, 2009 Page 5 of 19 Fair value of junior subordinated debentures The Company recognized a gain on the fair value of junior subordinated debentures of $8.8 million during the fourth quarter of 2008. This fair value gain was based upon reductions in market interest rates, which will result in lower forecasted cash outflows in the future. The Company utilizes a pricing service along with internal models to determine the valuation of this liability. The majority of the gain relates to the $61.8 million of junior subordinated debentures issued in the third quarter of 2007, which carry interest rate spreads of 135 and 275 basis points over the 3 month LIBOR. As of December 31, 2008, the credit adjusted interest spread for potential new issuances was forecasted to be significantly higher. The difference between spreads represents the gain in fair value of the Companys junior subordinated debentures compared to potential new instruments in the market. This fair value adjustment will reverse and be recognized as a reduction in non-interest income over the remaining period to maturity of the related instrument. As of December 31, 2008, the total par value of junior subordinated debentures carried at fair value was $134.0 million, and the fair value was $92.5 million. Non-interest expense Total non-interest expense for the fourth quarter of 2008 was $53.6 million, compared to $56.3 million for the third quarter of 2008, a decrease of $2.7 million, or 5%.
